Citation Nr: 0020386	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Bell's Palsy and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

INTRODUCTION

The appellant served on periods of active duty for training, 
to include a period from June 25, 1977, to July 9, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1. An unappealed February 1981 rating decision denied service 
connection for Bell's Palsy; a September 1982 RO decision 
confirmed and continued the denial of service connection 
for Bell's Palsy.

2. The evidence added to the record since the September 1982 
rating decision does bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for Bell's Palsy and is so significant as to 
warrant reconsideration of the merits of the claim on 
appeal.

3. The claim for service connection for Bell's Palsy is 
plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1982 RO rating 
decision is new and material; the claim for service 
connection for Bell's Palsy is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for Bell's Palsy is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that during a period of active 
duty for training in June and July 1977, the appellant 
acquired Bell's Palsy.  His symptoms included swollen lips, 
problems with the muscles of his face and problems closing 
his eyes.  The condition was ultimately (in January 1978) 
found by medical specialists to have been acquired in the 
line of duty due to a spider bite during the period of active 
duty for training. 

A record of treatment at an Army Medical Health Center that 
appears to be dated in August 1978 (the date is hard to read) 
reflects a history of palsy in July 1977 following a spider 
bite.  Examination in August 1978 revealed "complete 
resolution of facial palsy."  The treating physician's 
recommendation was that the appellant be discharged from 
neurology.

A report of VA examination in September 1980 reflects that 
the appellant developed facial weakness acutely in 1977 on 
the left side, with difficulty closing the left eye.  This 
was said to have gradually improved over several months.  
After physical examination, the diagnosis was history of 
Bell's Palsy, completely resolved.

In February 1981, the RO denied a claim for service 
connection for Bell's Palsy, on the ground that the 
disability was acute and transitory, and had completely 
resolved.  The appellant attended a hearing on the issue in 
July 1981, and gave testimony very similar in substance to 
testimony given at his June 1999 RO hearing, described below.

A report of VA examination in August 1982 reveals that the 
appellant complained of recurrent 3-month episodes of 
problems with numbness on the left side of his face.  After 
physical examination, the diagnosis was history of Bell's 
Palsy, without objective evidence of residuals.  (Emphasis in 
original.)  

In September 1982, the RO denied again the claim for service 
connection for Bell's Palsy "in the absence of new and 
material evidence."  The appellant did not appeal this 
determination, and was not heard from again until 1987, at 
which time he requested a transfer of his VA records, and 
notification of the nature and extent of any disability that 
had been found to be service connected. 

VA records of treatment in April 1987 show that the appellant 
complained of a history of Bell's Palsy in 1976 after an 
insect bite.  After physical examination, the impression was 
evidence on exam of residuals left facial nerve dysfunction, 
"by pt's report not significantly changed since initial 
event."

In September 1997, the appellant submitted a claim for 
service connection for Bell's Palsy, claimed as secondary to 
the inservice spider bite. 

VA records of treatment in August 1997 reflect that the 
appellant was treated for Bell's palsy.  The treatment 
records reflect positive neurological findings, to include 
decreased sensation on the left side of the face, mild eyelid 
weakness on the left side, and weakness of the left lower 
face.  The diagnostic impression was Bell's Palsy.  He was 
treated with medication "in event that palsy is secondary to 
zoster."  A neurological consultation report noted that the 
medication was recommended because recent studies had hinted 
at chronic herpes infection being responsible for Bell's 
palsy episodes.  Steroids were not recommended because the 
weakness was mild.  The neurologist's diagnostic impression 
was chronic recurrent left facial weakness due to idiopathic 
left VII nerve paresis, present exacerbation since 3 months. 

During a June 1999 RO hearing, the appellant said he never 
had any problems with Bell's Palsy before coming into 
service.  He said that his Bell's Palsy never went away after 
being bitten by a spider in service.  Thereafter, one side of 
his face drooped, he could hardly move one side of his mouth, 
and one of his eyes started closing.  He said the last time 
he had been treated for Bell's Palsy was in 1997, when he was 
having a bad episode.  He said the VA physician treated him 
for herpes, assuming that his Bell's Palsy was due to herpes, 
but without testing him for herpes.  He said his private 
physician, Dr. P.V., had told him that his Bell's Palsy was 
due to the spider bite in service.  He criticized the RO for 
using outdated medical information from the Merck manual.  
(The point is well taken, and the Board does not rely on the 
Merck Manual in this decision.)  He noted that his spider 
bite and Bell's Palsy had been found to been incurred in the 
line of duty, and questioned how then service connection for 
the condition could be denied.
 
In a July 1999 letter, P. J. V., M.D., wrote that after 
reviewing previous medical records and blood results, it 
appeared that the appellant had Bell's Palsy in 1978 [sic] as 
a result of a spider bite.  A January 1999 prescription form 
with Dr. P.V.'s name on the letterhead states that the 
appellant had no symptoms of herpes, and indicates that 
testing for the herpes antibody was negative.  

Analysis

The RO initially denied the appellant's claim of entitlement 
to service connection for Bell's Palsy in an unappealed 
February 1981 rating decision that was upheld in an 
unappealed September 1982 rating action.  Therefore, the RO's 
decision of September 1982 is final.  38 U.S.C.A. § 7105 
(West 1991).  This was the last final denial of the claim for 
service connection for Bell's Palsy.

The September 1982 rating decision was final based upon the 
evidence then of record.  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the September 1982 decision that was the 
final adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999).  In Elkins, the 
court held that, first, the Secretary must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156 (a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened, is well grounded 
pursuant to 38 U.S.C.A. § 5107; and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

Since the September 1982 RO denial of the appellant's claim, 
medical evidence has been received that for the first time 
shows a current diagnosis of Bell's Palsy.  This evidence was 
not previously submitted to agency decision makers, bears 
directly and substantially upon the matter under 
consideration, is neither cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Accordingly, the claim for service 
connection for Bell's Palsy is reopened.  38 C.F.R. 
§ 3.156(a).  The Board makes this determination with an 
emphasis on completeness of the record rather than whether 
the outcome of the claim would be different in light of the 
new evidence.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Before the Board may proceed to examine the merits of the 
appellant's claim for service connection for Bell's Palsy, it 
must determine whether the appellant has submitted a well-
grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
"well-grounded" claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only satisfy the initial 
burden of § 5107.  For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 1997), 
cert denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998). 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & Supp. 2000).  
When a disability is thus incurred, the period of service is 
considered active military, naval, or air service.  38 
U.S.C.A. § 101(24).  

The Board finds that the appellant's claim for service 
connection for Bell's Palsy is well grounded within the 
meaning of 38 U.S.C.A. § 5107a).  He acquired Bell's Palsy 
due to a spider bite while on active duty for training in 
July 1977.  An August 1997 VA neurological medical record 
indicates that he complained of left facial weakness for 
three months and had a past medical history of recurrent left 
facial weakness since July 1977 when records showed he had 
Bell's Palsy, mild, from which he made a near complete 
recovery.  Two recurrences of weakness, three and six years 
ago, were noted.  Neurologic findings included chronic 
recurrent left facial weakness due to idiopathic left VII 
nerve paresis for three months.  Medication was recommended, 
in the event that the Palsy was secondary to zoster and the 
neurologic examiner noted that recent studies hinted at 
chronic herpes infection being responsible for Bell's Palsy 
episode.  However, the January 1999 prescription form from 
Dr. P.V., the appellant's treating physician, states that the 
appellant had no symptoms of herpes and that testing for the 
herpes antibody was negative.  Notwithstanding the earlier VA 
treatment records and reports that appeared to show that the 
appellant's Bell's Palsy was essentially asymptomatic, in 
light of the above, the Board believes that his claim for 
service connection for Bell's Palsy is well grounded.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000). (The 
evidentiary threshold for establishing a well-grounded claim 
is low, and requires only that the claim be plausible or 
capable of substantiation.)


ORDER

The claim of entitlement to service connection for Bell's 
Palsy is well grounded.


REMAND

The appellant has presented a claim that is plausible.  VA 
has a duty to assist an appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); see Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The appellant contends that service connection is warranted 
for Bell's Palsy, acquired in the line of duty due to a 
spider bite during a period of active duty for training in 
July 1977.  While his Bell's Palsy was considered completely 
resolved and without obvious evidence of residuals, according 
to an August 1978 treatment record from the Army Medical 
Health Center and September 1980 and September 1982 VA 
examination reports, the August 1997 VA treatment record 
includes neurologic findings of left facial weakness due to 
idiopathic left VII nerve paresis for three months.  The VA 
neurologist noted that the appellant experienced left facial 
weakness in July 1977 from which he made a near-complete 
recovery.  Although the examiner recommended medication to 
treat herpes, as recent studies hinted at chronic herpes 
infection being responsible for Bell's Palsy episodes, the 
January 1999 prescription form from the appellant's treating 
physician, Dr. P. V., indicates that the appellant had no 
symptoms of herpes and that testing for the herpes antibody 
was negative.

In light of the above, the Board is of the opinion that 
further development is necessary, prior to consideration of 
the appellant's claim on appeal.  Accordingly, the 
appellant's appeal is REMANDED to the RO for the following 
actions:

1. The RO should request the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the appellant that are 
not already of record.  In any event, 
the RO should attempt to obtain all 
outstanding VA treatment records 
regarding the appellant.  If any 
requested records are unavailable, or 
the search for any such records 
otherwise yields negative results, 
that fact should be clearly documented 
in the claims file.

2. The appellant should be given the 
opportunity to submit additional 
evidence in support of his claim for 
service connection for Bell's Palsy.

3. Then, the RO should schedule the 
appellant for a VA neurologic 
examination to determine the nature 
and extent of any neurologic disorders 
found to be present.  A complete 
history of his Bell's Palsy should be 
obtained from the appellant.  All 
indicated tests and studies should be 
performed.  The RO should furnish the 
examiner with the claims file prior to 
the examination.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
If the appellant is found to have 
Bell's Palsy or its residuals, the 
examiner is requested to (a) provide 
an opinion as to whether it is as 
likely as not that the currently 
diagnosed disorder had its onset, or 
is otherwise related to, the 
appellant's active duty for training 
from June to July 1977 and (2) may be 
attributed to the complaints and 
findings at that time.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

4. Then, the RO should review the record, 
undertake any further development so 
indicated and re-adjudicate the 
reopened claim for service connection 
for Bell's Palsy on a de novo basis, 
with full consideration of all the 
pertinent evidence of record.

If the determination made is unfavorable to the appellant, a 
supplemental statement of the case that sets forth the 
evidence received since the September 1999 supplemental 
statement of the case should be provided to the appellant and 
his representative.  They should be afforded the appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
by the appellant until he receives further notice.  The 
purpose of this REMAND is to obtain clarifying information 
and afford the appellant due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals


 



